DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein the baffle comprises a first baffle and a second baffle.”  It is unclear whether the recitation “a first baffle” and “a second baffle” require the same limitations as “a baffle” recited in claim 1.  For example, do both the “first baffle” require the “installed between the upper end of the reaction vessel and an upper end of the resonance coil with a gap between an outer circumference of the baffle and an inner circumference of the reaction vessel along the outer circumference of the baffle … wherein the baffle is free of a hole allowing a gas to flow therethrough,” or only one of the first or second baffle, or are the “first baffle” and “second baffle” referring to different baffles?  Appropriate correction is required.
Claim 11 is rejected for depending on rejected claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-4, 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent App. Pub. No. 2009/0093124 to Hiyama.
As to claim 1, Hiyama discloses a substrate processing apparatus comprising: a reaction vessel (see Hiyama Fig. 4, ref.#430 and 431; paragraphs [0030]-[0031]); a gas introduction port installed at an upper end of the reaction vessel (see Hiyama Fig. 4, ref.#455; paragraph [0038]); a resonance coil wound on an outer circumference of the reaction vessel (see Hiyama Fig. 4, ref.#432; paragraph [0023], [0030]-[0031]); a baffle installed between the upper end of the reaction vessel and an upper end of the resonance coil with a gap between an outer circumference of the baffle and an inner circumference of the reaction vessel along the outer circumference of the first baffle (see Hiyama Fig. 4, ref.#460; paragraph [0039]); a gas exhaust pipe connected to the reaction chamber (see Hiyama Fig. 4, ref.#480; paragraph [0037]), wherein the baffle plate allows the reaction gas to flow along the inner wall of the reaction case (read as free of holes) (see Hiyama paragraph [0039]; see also Fig. 4, ref.#460 where no holes are shown).
Regarding the recitation “a first gas flow path in a horizontal direction formed between an inner surface of the upper end of the reaction vessel and an upper surface of the baffle from the gas introduction port to the outer circumference of the baffle,” Hiyama discloses that the gas supply is over the baffle plate and that the disk-shaped baffle plate has the reaction gas flow along the inner wall of the reaction case (see Hiyama Fig. 4 paragraphs [0038]-[0039] disclosing the gas supply being directed to the baffle plate to be directed horizontally toward the walls of the reaction case).
Regarding the recitation “a second gas flow path in a vertical direction formed between the gap from the upper end of the reaction vessel to the upper end of the resonance coil without other gas flow path direction,” Hiyama discloses that the reaction gas flows along the inner wall of the reaction case and thus is understood as disclosing the second gas flow path (see Hiyama paragraph [0039]).  To the extent it could be argued that Hiyama does not disclose the without other gas flow path direction, since Hiyama discloses the goal of having the gas flow along the inner wall of the reaction case, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the location of the baffle to have all the gas flow along the reaction case (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).
As to claim 2, Hiyama further discloses a radio frequency power supply configured to supply radio frequency power to the resonance coil to excite a gas introduced from the gas introduction port to the reaction vessel into a plasma state (see Fig. 4, ref. #444; paragraph [0029]).
As to claim 3, Hiyama discloses that each of the outer circumference of the baffle is disposed without contacting the inner circumference of the reaction vessel (see Hiyama Fig. 4, ref.#460 and 431).
As to claim 4, Hiyama discloses that the baffle has a shape conforming to the inner circumference of the reaction vessel (see Hiyama Fig. 4, ref.#431 and 460; paragraph [0031] and [0039] where chamber is cylindrical and the baffle is disk-shaped).
As to claim 6, Hiyama discloses that the gas supplying system can be configured to supply a gas containing at least one of argon gas and helium gas to the gas introduction port (see Hiyama paragraph [0079]).
As to claim 7, Hiyama further discloses a cover installed at the upper end of the reaction vessel (see Fig. 4, ref.#454; paragraphs [0031], [0038])). 

Claims 5 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent App. Pub. No. 2009/0093124 to Hiyama as applied to claims 1 and 7 above, and further in view of U.S. Patent No. 5,105,761 to Charlet et al.
Hiyama is relied upon as discussed above with respect to the rejection of claims 1 and 7.
As to claim 5, Hiyama does not explicitly disclose the distance between the outer circumference of the baffle and the inner circumference of the reaction vessel.  Charlet discloses a similar apparatus that uses a plate to distribute gas to a chamber onto a substrate (see Fig. 1).  Charlet further discloses that the dimensions of the plate and the chamber are to be adapted to the dimensions of the substrates to be treated (that the dimensions of the plate and chamber are result effective variables) (see col. 6, lines 1-6).  Since Hiyama discloses the general conditions of the claim, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the distance between the dimensions of the plate and chamber through routine experimentation to optimize the flow of reaction gas along the inner wall of the reaction case onto the substrate (see Hiyama paragraph [0039]) (see MPEP 2144.05(II)).
As to claim 8, Hiyama does not explicitly disclose the distance between the cover and the upper surface of the baffle.  Charlet discloses a similar apparatus that uses a plate to distribute gas to a chamber onto a substrate (see Fig. 1).  Charlet further discloses that the distance between the plate and the cover are to be experimentally adjusted as a function of the nature of the treatment to be carried out (that the distance between the plate and the cover are result effective variables) (see col. 7, lines 1-13).  Since Hiyama discloses the general conditions of the claim, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the distance between the cover and the first plate through routine experimentation to optimize the flow of reaction gas along the inner wall of the reaction case (see Hiyama paragraph [0039]) (see MPEP 2144.05(II)).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent App. Pub. No. 2009/0093124 to Hiyama as applied to claim 7 above, and further in view of JPS61-104625A to Saikai et al. (see Abstract and machine translation).
Hiyama is relied upon as discussed above with respect to the rejection of claim 7.
As to claim 9, while Hiyama discloses that the gas introduction port is installed at the cover (see Hiyama Fig. 4, ref.#454, 455; paragraph [0038]), Hiyama does not explicitly disclose that the gas introduction port has a conical shape with a diameter thereof increasing toward a lower surface of the cover.  Changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B)).  Saikai discloses that conical-shaped gas inlets are known in the art (see, e.g., Abstract and Figs. 2-5), and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the gas inlet port to a conical shape and the results would have been predictable (see Saikai Abstract and machine translation page 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,911,580 to Yanai et al. in view of U.S. Patent App. Pub. No. 2009/0093125 to Hiyama.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application disclose the processing apparatus of the ‘580 patent but simply omit features of the ‘580 patent claims 1-16.  In general, a claim that simply omits features of another claim will be considered obvious over that other claim. Furthermore, with respect to the recitation “a first gas flow path in a horizontal direction formed between an inner surface of the upper end of the reaction vessel and an upper surface of the baffle from the gas introduction port to the outer circumference of the baffle” and “a second gas flow path in a vertical direction formed between the gap from the upper end of the reaction vessel to the upper end of the resonance coil without other gas flow path direction,” the ‘580 patent disclose the baffle plate free from holes and the gas introduction port above the baffle plate and Hiyama discloses a similar apparatus where the gas supply is over the baffle plate and that the disk-shaped baffle plate has the reaction gas flow along the inner wall of the reaction case (see Hiyama Fig. 4 paragraphs [0038]-[0039] disclosing the gas supply being directed to the baffle plate to be directed horizontally toward the walls of the reaction case).  Since Hiyama discloses the goal of having the gas flow along the inner wall of the reaction case, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the location of the baffle to have all the gas flow along the reaction case (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,763,084 to Yanai et al. in view of U.S. Patent App. Pub. No. 2009/0093125 to Hiyama.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application disclose the processing apparatus of the ‘084 patent but simply omit features of the ‘084 patent claims 1-10.  In general, a claim that simply omits features of another claim will be considered obvious over that other claim.  Furthermore, with respect to the recitation “a first gas flow path in a horizontal direction formed between an inner surface of the upper end of the reaction vessel and an upper surface of the baffle from the gas introduction port to the outer circumference of the baffle” and “a second gas flow path in a vertical direction formed between the gap from the upper end of the reaction vessel to the upper end of the resonance coil without other gas flow path direction,” the ‘084 patent disclose the baffle plate free from holes and the gas introduction port above the baffle plate and Hiyama discloses a similar apparatus where the gas supply is over the baffle plate and that the disk-shaped baffle plate has the reaction gas flow along the inner wall of the reaction case (see Hiyama Fig. 4 paragraphs [0038]-[0039] disclosing the gas supply being directed to the baffle plate to be directed horizontally toward the walls of the reaction case).  Since Hiyama discloses the goal of having the gas flow along the inner wall of the reaction case, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the location of the baffle to have all the gas flow along the reaction case (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,101,111 to Yanai et al. in view of U.S. Patent App. Pub. No. 2009/0093125 to Hiyama.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application disclose the processing apparatus of the ‘111 patent but simply omit features of the ‘111 patent claims 1-12.  In general, a claim that simply omits features of another claim will be considered obvious over that other claim.  Furthermore, with respect to the recitation “a first gas flow path in a horizontal direction formed between an inner surface of the upper end of the reaction vessel and an upper surface of the baffle from the gas introduction port to the outer circumference of the baffle” and “a second gas flow path in a vertical direction formed between the gap from the upper end of the reaction vessel to the upper end of the resonance coil without other gas flow path direction,” the ‘111 patent disclose the baffle plate free from holes and the gas introduction port above the baffle plate and Hiyama discloses a similar apparatus where the gas supply is over the baffle plate and that the disk-shaped baffle plate has the reaction gas flow along the inner wall of the reaction case (see Hiyama Fig. 4 paragraphs [0038]-[0039] disclosing the gas supply being directed to the baffle plate to be directed horizontally toward the walls of the reaction case).  Since Hiyama discloses the goal of having the gas flow along the inner wall of the reaction case, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the location of the baffle to have all the gas flow along the reaction case (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714